DARGAN, J.
It is contended, that although the deed-may have been fraudulent in its inception, and intended to delay, and hinder the creditors of the 'grantor, yet it was valid as against him, and his administrator; and being valid as against the grantor, and his administrator, it must also be valid against a purchaser at the administrator’s sale.
It is very certain, that a recovery could not be resisted, on the ground of the fraudulent intent with which the deed was executed, if the suit was brought by-the grantee, against the fraudulent grantor, or his administrator; for the statute which declares the deed void as to creditors, and bona fide purchasers, makes it valid as agaiqst the grantor and his representatives. Rochelle v. Harrison, 8 Por. 357; Eddins v. Wilson, 1 Ala. 237. But the question is entirely changed, when the suit is brought by the fraudulent grantee, against , a bona fide purchaser of the grantor, or of his administrator. Such a purchaser may insist on the fraud in avoidance of the deed, by the express terms of the act. Eddins v. Wilson, 1 Ala. 237. And notwithstanding the deed is valid against the grantor, yet if he retain possession, and sell for a valuable consideration to another, such a purchaser will acquire a valid title to the chattel, and the title of the fraudulent grantee, will be defeated by it.
The ruling of the court accords with the view here taken, and the judgment is affirmed.